      Case 4:21-cr-00047-RSB-CLR Document 25 Filed 07/21/21 Page 1 of 5




                     UNITED STATES DISTRICT COURT
                     SOUTHERN DISTRICT OF GEORGIA
                          SAVANNAH DIVISION

 UNITED STATES OF AMERICA                 )
                                          ) CASE NO: 4:21-CR-47
              v.                          )
                                          )
 ERIC T. NAKAMURA                         )

                GOVERNMENT’S NOTICE OF INTENT
       TO OFFER PROOF OF OTHER CRIMES, WRONGS, AND ACTS

      COMES NOW the United States of America by and through the Acting United

States Attorney for the Southern District of Georgia, David H. Estes, and Special

Assistant United States Attorney Darron J. Hubbard, pursuant to Fed. R. Evid.

404(b) and Loc. Crim. R. 16.2.

                                 INTRODUCTION

      The Defendant is charged with False Statements Made to a Department or

Agency of the United States in violation of Title 18, United States Code, Section

1001(a)(2). For the reasons discussed below, the United States seeks to introduce

evidence of the Defendant’s additional false statements to investigators regarding the

same investigation, as such statements are probative motive, intent, knowledge, plan,

preparation, and lack of mistake in committing the charged offenses pursuant to Fed.

R. Evid. 404(b).

                         PROCEDURAL BACKGROUND

      On March 3, 2021, a grand jury in the Southern District of Georgia indicted

Defendant for violations of 18 U.S.C. § 1001(a)(2).     Doc. 1.   On July 13, 2021,

Defendant made his initial appearance, was arraigned, and pled not guilty. Doc. 19.

                                          1
      Case 4:21-cr-00047-RSB-CLR Document 25 Filed 07/21/21 Page 2 of 5




The government hereby files this timely Notice pursuant to Fed. R. Evid. 404(b) and

SDGA Loc. Crim. R. 16.2.

            NOTICE REGARDING EVIDENCE TO BE ELICITED

      During its case-in-chief, the United States intends to introduce evidence that

the defendant made additional false statements to investigators as follows:

   1. Evidence that on or about July 21, 2020, defendant made statements to

      SA Ryan Holmes of the US Army Criminal Investigation Command

      formerly the U.S. Army Criminal Investigation Department (“CID”).

      This statement was made at defendant’s home in Beaufort, South

      Carolina, and consisted of a detailed account of defendant’s false claims

      in which he stated he was stabbed and robbed on July 20, 2020.

   2. Evidence that on or about August 5, 2020, defendant made an audio

      recording in conjunction with his spouse at an unverified location and

      supplied that recording to members of CID. This statement consisted of

      another detailed account of defendant’s false claims in which he stated

      he was stabbed and robbed on July 20, 2020.

   3. Evidence that throughout the course of CID’s investigation, in which Mr.

      Nakamura made further false statements to other investigative bodies,

      including to members of the Georgia Bureau of Investigations, members

      of the Beaufort County Sheriff’s Office, and members of the Army

      command structure on Hunter Army Airfield, as documented in the

      discovery previously provided to the defense.



                                         2
      Case 4:21-cr-00047-RSB-CLR Document 25 Filed 07/21/21 Page 3 of 5




                           BASIS FOR INTRODUCTION

      The government intends to introduce this evidence in order to prove the

defendant’s motive to lie, his plan to persist in false statements to investigators, and

the absence of a mistake and lack of accident on the charged dates, times, and

locations. The government has already provided witness statements regarding the

additional statements to the Defense.

      In addition, the production to the defendant in discovery of any evidence of

prior wrongs, crimes, or acts should be taken by the defendant as an announcement

of the government’s intention to use such evidence at trial. Because opinions of the

parties often differ as to whether particular evidence goes to proof of matters

inextricably intertwined, predicate, or part of the transactions charged, or rather

constitutes extrinsic proof of intent, motive, plan, etc., under Fed. R. Evid. 404(b), the

defendant should consider that the government intends to use all information

provided in discovery to the extent any rule of evidence permits, absent an express

indication to the contrary. In other words, the provision of any information by the

government in discovery, to the extent that such information could be admitted at

trial under the aegis of Fed. R. Evid. 404(b) should be considered notice to the

defendant of the government’s intention to use such evidence. Should defendant wish

to bar the introduction in the government’s case-in-chief of any evidence disclosed in

discovery, a pretrial ruling should be sought in limine, or a stipulation obtained from

the government.




                                            3
      Case 4:21-cr-00047-RSB-CLR Document 25 Filed 07/21/21 Page 4 of 5




                                     CONCLUSION

      For the reasons stated above, the government requests that the court take

notice of its intent to introduce the foregoing evidence under Fed. R. Evid. 404(b), 413

and 414.

      This 21st day of July, 2021.
                                        Respectfully submitted,
                                        DAVID H. ESTES
                                        ACTING UNITED STATES ATTORNEY

                                        /s/ Darron J. Hubbard

                                        Darron J. Hubbard
                                        Special Assistant United States Attorney
                                        IL Bar Number 6313078

Post Office Box 8970
Savannah, GA 31412
Telephone Number: 912-652-4422




                                           4
       Case 4:21-cr-00047-RSB-CLR Document 25 Filed 07/21/21 Page 5 of 5




                              CERTIFICATE OF SERVICE

       I hereby certify that I have this day served the foregoing NOTICE OF

INTENT TO OFFER PROOF OF OTHER CRIMES, WRONGS, AND ACTS on

all the parties in this case in accordance with the notice of electronic filing (“NEF”)

which was generated as a result of electronic filing in this Court.

       This 21st day of July, 2021.

                                         DAVID H. ESTES
                                         ACTING UNITED STATES ATTORNEY

                                         /s/ Darron J. Hubbard

                                         Darron J. Hubbard
                                         Special Assistant United States Attorney
                                         IL Bar Number 6313078

Post Office Box 8970
Savannah, GA 31412
Telephone Number: 912-652-4422




                                           5
